Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 19, 2018 and November 4, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo et al (US 2018/0088650 A1) (herein after Lobo) further in view of Barton et al (US 2011/0074398 A1) (herein after Barton.)

	Regarding Claim 1, Lobo teaches, a semiconductor circuit (Fig. 1, semiconductor circuit 1000) comprising: a first subcircuit (Fig. 1, first subcircuit 1105) including a measurement input configured to receive a measured voltage value describing a measured supply voltage (Fig. 1, ¶ 0013) at the first subcircuit, wherein the measured voltage value has a first resolution (¶ 0003; Examiner interpretation: the power grid noise is the first resolution); —.
	Lobo fails to teach, — a simulator input configured to receive a selected metric indicative of a supply voltage present at the first subcircuit, wherein the selected metric has a second resolution, wherein the second resolution is higher than the first resolution; and a calibration circuit configured to calibrate the selected metric to obtain a calibrated metric when a transition of the measured voltage value occurs.
Barton teaches, — a simulator input (Fig. 1, sensor 102) configured to receive a selected metric indicative of a supply voltage (Fig. 1, ¶ 0020: voltage at a node 104) present at the first subcircuit (Fig. 1, sensor group 202), wherein the selected metric has a second resolution (Fig. 1, ¶ 0047; Examiner interpretation: the desired voltage resolution is the second resolution), wherein the second resolution is higher than the first resolution (Fig. 1, ¶ 0047; Examiner interpretation: the desired voltage resolution can be obtain such that the first resolution is greater than the second one); and a calibration circuit (Fig. 1, sensor 102) configured to calibrate the selected metric to obtain a calibrated metric (¶ 0111, 0113; Examiner interpretation: the  counts 106 are the calibrated metric) when a transition of the measured voltage value occurs. (¶ 0111, 0113; Examiner interpretation: the multiple voltage levels are the transitions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo to include the teaching of  a simulator input configured to receive a selected metric indicative of a supply voltage present at a first subcircuit, wherein the selected metric has a second resolution, wherein the second resolution is higher than the first resolution; a calibration circuit configured to calibrate the selected metric to obtain a calibrated metric when a transition of a measured voltage value occurs taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector. [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 2, Lobo in view of Barton teaches the limitations of claim 1, which this claim depends on.
	Barton further teaches, the semiconductor circuit of claim 1, wherein the calibration circuit comprises a sampling register (Fig. 1, ¶ MCM 108), wherein the calibration circuit is configured to register the selected metric in the sampling register when the transition of the measured voltage value occurs. (¶ 0097.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo in view of Barton to include the teaching of a sampling register, wherein the calibration circuit is configured to register the selected metric in the sampling register when the transition of the measured voltage value occurs taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 3, Lobo in view of Barton teaches the limitations of claim 1, which this claim depends on.
	Barton further teaches, the semiconductor circuit of claim 1, wherein the transition of the measured voltage value corresponds to a change of the measured voltage value from a predefined value (N) to a value (N-1) less than the predefined value (N). (¶ 0046; Examiner interpretation: the measured voltage is 150 mV less because of voltage droop.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo in view of Barton to include the teaching of a measured voltage value that corresponds to a change of the measured voltage value from a predefined value to a value less than the predefined value taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 4, Lobo in view of Barton teaches the limitations of claim 1, which this claim depends on.
	Lobo further teaches, the semiconductor circuit of claim 1, wherein the first subcircuit further comprises a throttle signal generator (Fig. 1, power management units 1201 to 1215) configured to generate a subcircuit throttle signal to throttle the first subcircuit based on the calibrated metric. (¶ 0014.)

	Regarding Claim 5, Lobo in view of Barton teaches the limitations of claim 4, which this claim depends on.
	Lobo further teaches, the semiconductor circuit of claim 4, wherein the throttle signal generator comprises a timer (Fig. 2, power management unit 2200) configured to activate the throttle signal generator for a throttle monitoring period (¶ 0026; Examiner interpretation: the clock cycle is the monitoring period) triggered by the transition of the measured voltage value. (¶ 0025.)

	Regarding Claim 6, Lobo in view of Barton teaches the limitations of claim 5, which this claim depends on.
	Barton further teaches, the semiconductor circuit of claim 5, wherein the timer is further configured to activate the calibration circuit for the throttle monitoring period (¶ 0079) triggered by the transition of the measured voltage value. (¶ 0079; Examiner interpretation: Min/max detector module 902 detects voltage events (transition).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo in view of Barton to include the teaching of a timer configured to activate a calibration circuit for a throttle monitoring period triggered a transition of a measured voltage value taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 7, Lobo in view of Barton teaches the limitations of claim 1, which this claim depends on.
	Lobo further teaches, the semiconductor circuit of claim 1, wherein the semiconductor circuit comprises a power management circuitry (Fig. 1, power management circuitry 1200), wherein the power management circuitry is configured to determine an estimated momentary supply voltage present at the first subcircuit based on a power supply current of the first subcircuit. (¶ 0013.)

	Regarding Claim 8, Lobo in view of Barton teaches the limitations of claim 7, which this claim depends on.
	Lobo further teaches, the semiconductor circuit of claim 7, further comprising at least one second subcircuit (Fig. 1, subcircuit 1104), wherein the power management circuitry is configured to determine the estimated momentary supply voltage present at the first subcircuit based on the power supply current of the first subcircuit (¶ 0013) and a momentary cross current flowing between the first subcircuit and the at least one second subcircuit. (¶ 0013.)

	Regarding Claim 9, Lobo in view of Barton teaches the limitations of claim 1, which this claim depends on.
	Lobo further teaches, the semiconductor circuit of claim 1, wherein a power management circuitry is configured to determine an estimated momentary supply voltage present at the first subcircuit (¶ 0013) based on a power supply current of the first subcircuit over a first previous number of clock cycles. (¶ 0026.)

	Regarding Claim 10, Lobo in view of Barton teaches the limitations of claim 9, which this claim depends on.
	Lobo further teaches, the semiconductor circuit of claim 9, wherein the power management circuitry is configured to determine the estimated momentary supply voltage based on the power supply current of the first subcircuit (¶ 0013) over the first previous number of clock cycles (¶ 0026) and a cross current flowing between the first subcircuit and a second subcircuit over the first previous number of clock cycles. (¶ 0013) (¶ 0026.)

	Regarding Claim 11, Lobo in view of Barton teaches the limitations of claim 9, which this claim depends on.
	Lobo further teaches, the semiconductor circuit according to claim 9, wherein the power management circuitry further comprises a selector (Fig. 2, comparing unit 2297) configured to select the estimated momentary supply voltage as the selected metric. (¶ 0025.)

	Regarding Claim 12, Lobo teaches, a method for preventing under voltage conditions (¶ 0010), the method comprising: receiving a measured voltage value describing a measured supply voltage at a first subcircuit (Fig. 1, first subcircuit 1105) of a semiconductor circuit (Fig. 1, semiconductor circuit 1000), wherein the measured voltage value has a first resolution (¶ 0003; Examiner interpretation: the power grid noise is the first resolution); —.
	Lobo fails to teach, — receiving a selected metric indicative of a supply voltage present at the first subcircuit, wherein the selected metric has a second resolution, wherein the second resolution is higher than the first resolution; and calibrating the selected metric to obtain a calibrated metric when a transition of the measured voltage value occurs.
	In analogous art, Barton teaches, — receiving a selected metric indicative of a supply voltage (Fig. 1, ¶ 0020: voltage at a node 104) present at the first subcircuit (Fig. 1, sensor group 202), wherein the selected metric has a second resolution (Fig. 1, ¶ 0047; Examiner interpretation: the desired voltage resolution is the second resolution), wherein the second resolution is higher than the first resolution (Fig. 1, ¶ 0047; Examiner interpretation: the desired voltage resolution can be obtain such that the first resolution is greater than the second one); and calibrating the selected metric to obtain a calibrated metric (¶ 0111, 0113; Examiner interpretation: the  counts 106 are the calibrated metric) when a transition of the measured voltage value occurs. (¶ 0111, 0113; Examiner interpretation: the multiple voltage levels are the transitions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo to include the teaching of receiving a selected metric indicative of a supply voltage present at a first subcircuit, wherein the selected metric has a second resolution, wherein the second resolution is higher than a first resolution; and calibrating the selected metric to obtain a calibrated metric when a transition of a measured voltage value occurs taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 13, Lobo in view of Barton teaches the limitations of claim 12, which this claim depends on.
	Barton further teaches, the method of claim 12, further comprising: registering the selected metric in a sampling register (Fig. 1, ¶ MCM 108) when the transition of the measured voltage value occurs. (¶ 0097.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo in view of Barton to include the teaching of registering a selected metric in a sampling register when a transition of a measured voltage value occurs taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 14, Lobo in view of Barton teaches the limitations of claim 12, which this claim depends on.
	Lobo further teaches, the method of claim 12, further comprising: throttling the first subcircuit based on the calibrated metric. (¶ 0014.)

	Regarding Claim 15, Lobo in view of Barton teaches the limitations of claim 14, which this claim depends on.
	Barton further teaches, the method of claim 14, wherein throttling the subcircuit based on the calibrated metric is only performed for a throttle monitoring period (¶ 0026; Examiner interpretation: the clock cycle is the monitoring period) after the transition of the measured voltage value. (¶ 0025.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo in view of Barton to include the teaching of a throttling a subcircuit based on a calibrated metric is performed for a throttle monitoring period after a transition of a measured voltage value taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 16, Lobo in view of Barton teaches the limitations of claim 12, which this claim depends on.
	Barton further teaches, the method of claim 12, wherein the transition of the measured voltage value corresponds to a change of the measured voltage value from a predefined value to a value less than the predefined value. (¶ 0046; Examiner interpretation: the measured voltage is 150 mV less because of voltage droop.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lobo in view of Barton to include the teaching of a measured voltage value that corresponds to a change of the measured voltage value from a predefined value  to a value less than the predefined value taught by Barton for the benefit of measuring under-voltage conditions using a high resolution compact detector [Barton: [0002]: Conventional droop detectors do not provide adequate voltage resolution, are not sufficiently compact to be implemented adjacent to voltage nodes to be monitored.]

	Regarding Claim 17, Lobo in view of Barton teaches the limitations of claim 12, which this claim depends on.
	Lobo further teaches, the method of claim 12, wherein the selected metric corresponds to a momentary supply voltage currently present at the first subcircuit. (¶ 0013.)

	Regarding Claim 18, Lobo in view of Barton teaches the limitations of claim 12, which this claim depends on.
	Lobo further teaches, the method of claim 12, wherein the selected metric corresponds to an estimated momentary supply voltage indicative of a future voltage present at the first subcircuit. (¶ 0013; Examiner interpretation: estimating the present metric is performed for a future voltage.)

	Regarding Claim 19, Lobo in view of Barton teaches the limitations of claim 12, which this claim depends on.
	Lobo further teaches, the method of claim 18, wherein the estimated momentary supply voltage is estimated based on a power supply current of the first subcircuit. (¶ 0013.)

	Regarding Claim 20, Lobo in view of Barton teaches the limitations of claim 18, which this claim depends on.
	Lobo further teaches, the method of claim 18, wherein the estimated momentary supply voltage is estimated based on a power supply current of the first subcircuit and a cross current flowing between the first subcircuit and a second subcircuit. (¶ 0013.)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naffziger (US 7,937,563 B2) teaches, wherein the transition of the measured voltage value corresponds to a change of the measured voltage value from a predefined value (N) to a value (N-1) less than the predefined value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868